DETAILED ACTION
This is a first action on the merits, in response to the claims received 11/27/2018. Claims 1-7 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 11/27/2018 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2,3, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eguchi et al, (Equchi), (USPATNO. 5,493,197)
As for claim 2, Equchi discloses and shows in Fig. 1 an integrated circuit comprising: an over-discharge detection circuit (ref’s battery voltage detecting unit) that is supplied with electric power from a secondary battery, and is configured to detect whether or not the secondary battery is in an over-discharged state, and upon detecting that the secondary battery is in an over-discharged state aver a predetermined period, stop a detection operation according to an enable signal (within ref’s control logic unit): and a power down cancel circuit  (within ref’s restoring circuit) configured to, when the over-discharge detection circuit has stopped the detection operation, cause the over-discharge detection circuit to re-start the detection operation when a current supplied from power feeding circuit to a detection terminal is more than a predetermined current (par. [col.3, lines 17 – 39, col.5, lines 28-47]).
 	As for claim 3, Equchi discloses and shows in Fig. 1 predetermined current is greater than or equal to a consumption current of the over-discharge detection circuit (par. [col.3, lines 17 – 39, col.5, lines 28-47])
 	As for claim 7, Equchi discloses and shows in Fig. 1 a battery pack comprising: the integrated circuit according to claim 2: and the secondary battery
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eguchi et al, (Equchi), (USPATNO. 5,493,197) in view of Hsu, (USNO.2003/0128010)
 	As for claim 1, Equchi discloses and shows in Fig. 1 a mobile information processing device comprising: an electronic circuit to which electric power is supplied from the secondary battery; an over-discharge detection circuit (ref’s battery voltage detecting unit) that is supplied with electric power from the secondary battery, and is configured to detect whether or not the secondary battery is in an over-discharged state, and upon detecting that the secondary battery is in an over-discharged state over a predetermined period, stop a detection operation according to an enable signal (within ref’s control logic unit), and a power down cancel circuit (within ref’s restoring circuit) configured to, when the over-discharge detection circuit has stopped the detection operation, cause the over-discharge detection circuit to re-start the detection operation when a current supplied to a detection terminal from the power feeding circuit is more than a predetermined current (par. [col.3, lines 17 – 39, col.5, lines 28-47]) 	
Equchi discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a power generator configured to generate electric power, a secondary battery configured to store electric power, a power feeding circuit configured to supply electric power generated by the power generator to the secondary battery
Hsu discloses and shows in Figs. 1 & 3 a power generator (ref’s solar panel) configured to generate electric power, a secondary battery configured to store electric power, a power feeding circuit configured to supply electric power generated by the power generator to the secondary battery (par.[0021-0022])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Eguchi by using a power generator configured to generate electric power, a secondary battery configured to store electric power, a power feeding circuit configured to supply electric power generated by the power generator to the secondary battery for advantages such as providing convenient portable charging power (par.[0007]), as taught by Hsu.
  Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4: power down cancel circuit includes a first resistor through which a current supplied to the detection terminal from the power feeding circuit flows when the secondary battery has been detected to be in an over-discharged state over the predetermined period, and is configured for, when a voltage across the first resistor is more than a predetermined voltage, activate a power down cancel signal, and cause the over-discharge detection circuit to re-start the detection operation, in combination with the remaining limitations of independent claims 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859